Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1281 Filed 02/26/21 Page 1 of 41




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Curtis Blackwell, II,

       Plaintiff,

v.                                                   Case No. 20-11493

Jones Day Law Firm, et al.,                          Sean F. Cox
                                                     United States District Court Judge
      Plaintiffs.
_________________________/

                                     OPINION & ORDER

       Plaintiff filed this action on June 6, 2020. The matter is currently before the Court on the

following motions: 1) “Defendant Kienbaum’s Motion To Dismiss The Amended Complaint Or

Alternatively For Summary Judgment, And For Sanctions” (ECF No. 10); 2) A “Joint Motion To

Dismiss By Jones Day And Louis P. Gabel” (ECF No. 11); 3) “Defendants Mark Dantonio And

Williams Beekman’s Motion To Dismiss, For Judgment As A Matter Of Law, And For

Sanctions” (ECF No. 25); 4) “Plaintiff’s Amended Emergency Motion For Leave To File

Second-Amended Complaint” (ECF No. 31); and 5) Plaintiff’s “Motion for the Court To

Dismiss Counts III and IV Against Defendants Dantonio and Beekman.” (ECF No. 50). The

Court concludes that oral argument is not necessary and shall decide the motions without a

hearing. For the reasons set forth below, the Court shall: 1) deny Plaintiff’s motion seeking

leave to file a Second Amended Complaint on both undue delay and futility grounds; 2) Strike

Plaintiff’s improper Notices of Voluntary Dismiss and deny Plaintiff’s Motion seeking to

dismiss the claims against Dantonio and Beekman without prejudice; 3) grant Defendant

Dantonio and Beekman’s unopposed motion, to the extent that the Court rules that they are

                                                1
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1282 Filed 02/26/21 Page 2 of 41




entitled to qualified immunity as to the claims asserted against them; 4) grant the motion filed by

Jones Day and Gabel, to the extent that to the extent that the Court rules that they are entitled to

qualified immunity as to the claims asserted against them; and 5) grant Defendant Kienbaum’s

motion, to the extent that all claims against him are dismissed with prejudice.

                                         BACKGROUND

       This case is now the third case that Plaintiff Curtis Blackwell (“Plaintiff” or “Blackwell”)

has filed against Defendant Mark Dantonio and other officials from Michigan State University

(“MSU”). One of those actions was filed in state court (Wayne County Circuit Court Case No.

20-003672-CD) and the other two are federal cases.

       The Western District Case

       On November 12, 2018, Blackwell filed suit against Mark Dantonio, in his individual

capacity as Head Football Coach of MSU, and along with four other MSU-affiliated Defendants

(Lou Anna K. Simon, its then President; Mark Hollis, Director of Intercollegiate Athletics; and

Detectives Chad Davis, and Sam Miller, detectives with the MSU Police Department).

Blackwell filed that suit, styled Case Number 18-01261 and assigned to the Honorable Janet

Neff, in the United States District Court for the Western District of Michigan (hereinafter, “the

Western District Case”).

       Blackwell’s complaint in the Western District Case alleged two claims under § 1983

Complaint, alleging violations of his Fourth and Fifth Amendment rights arising out of his arrest

on February 8, 2017. Blackwell alleged that Defendants Davis and Miller arrested him without

probable cause, in violation of his Fourth Amendment rights (Count I) and that Defendants

Simon, Dantonio, and Hollis violated his Fifth Amendment rights by declining to renew his


                                                  2
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1283 Filed 02/26/21 Page 3 of 41




employment agreement in retaliation for his exercise of his right to remain silent and to decline

to be questioned by the MSU Police Department or MSU’s investigators (Count II).

        Attorney Thomas Kienbaum represented Defendant Dantonio in the Western District

Case.

        While the Western District Case was filed on behalf of Blackwell by another attorney,

Attorney Andrew Paterson, Jr. added his appearance on Blackwell’s behalf in September of

2019.

        On May 20, 2020, Judge Neff ruled that Blackwell’s counsel violated Fed. R. Civ. P. 11

by engaging in harassing conduct against Defendants, in violation of court orders. (See ECF No.

10-3 (magistrate judge’s Report & Recommendation) and 10-4 (Judge Neff’s Opinion & Order

adopting it and ordering sanctions). Among other things, Paterson was found to have

intentionally included scandal-invoking statements in his filings, referencing possible NCAA

violations that had no relevance to the case, and were designed to harass Dantonio and generate

media coverage.

        Judge Neff ultimately dismissed the Fifth Amendment claims against Defendants Simon,

Dantonio, and Hollis with prejudice. She also sanctioned Blackwell’s lawyers (Warnicke and

Paterson) by imposing an award of monetary sanctions (more than $50,000.00), ordered them

removed from that case, and referred Paterson to the Chief Judge of the United States District

Court for the Western District of Michigan (Chief Judge Robert J. Jonker) for discipline.

        Chief Judge Jonker concluded that the sanctions imposed against Paterson by Judge Neff

were appropriate and necessary to address his misconduct but declined to impose further

sanctions such as suspension or disbarment from that Court. (See 7/30/20 Administrative


                                                3
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1284 Filed 02/26/21 Page 4 of 41




Order).

          This Second Federal Case

          On June 6, 2020, acting through counsel, Andrew Paterson, Plaintiff filed this second

federal case.

          Plaintiff’s original complaint included claims against attorney Thomas Kienbaum. On

June 29, 2020, Kienbaum filed a “Motion To Remove Plaintiff’s Counsel, To Dismiss, And For

Sanctions.” (ECF No. 3).

          On July 20, 2020, Plaintiff filed an Amended Complaint as of right, which is now the

operative complaint in this case. Plaintiff’s Amended Complaint names the following

Defendants: 1) the Jones Day Law Firm; 2) Mark Dantonio; 3) Louis P. Gabel; 4) Thomas

Kienbaum; and 5) Bill Beekman.

          Plaintiff’s Amended Complaint includes the following claims: 1) “Plaintiff’s As-Applied

Challenge to MSU’s RVSM Policy Cited in Defendants Jones Day and Gabel’s June 2017

Written Report Violated Plaintiff’s First Amendment Rights” (Count I); 2) “First Amendment

Retaliation Claim Against Defendants Jones Day and Gabel” (Count II); 3) “First Amendment

Retaliation Claim Against Defendants Kienbaum, Dantonio, and Beekman For False and

Damaging Statements Made To Mlive” (Count III); and 4) “First Amendment Retaliation Claim

Against Defendants Beekman, Dantonio and Kienbaum For Publicly Accusing Plaintiff of Lying

About MSU Athletic Department’s and Defendant Dantonio’s Apparent NCAA Violations”

(Count IV).

          On August 3, 2020, Defendant Kienbaum filed a “Motion To Dismiss The Amended

Complaint Or Alternatively For Summary Judgment And Sanctions,” (ECF No. 10). That


                                                  4
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1285 Filed 02/26/21 Page 5 of 41




motion replaced his prior motion (ECF No. 3), so the prior motion is denied as moot.

       On September 13, 2020, Plaintiff filed a motion asking the Court to strike Defendant

Kienbaum’s June 29th Motion. That motion (ECF No. 21) shall be denied as moot since that

motion was replaced by Kienbaum’s August 3rd motion.

       On August 13, 2020, a “Joint Motion To Dismiss By Jones Day And Louis P. Gabel”

(ECF No. 11) was filed.

       On September 16, 2020, “Defendants Mark Dantonio And Williams Beekman’s Motion

To Dismiss, For Judgment As A Matter Of Law, And For Sanctions” (ECF No. 25) was filed.

       On October 14, 2020, after all of the Defendants had filed their dispositive motions

challenging Plaintiff’s Amended Complaint, Plaintiff filed an “Emergency Motion For Leave To

File Second-Amended Complaint” (ECF No. 31), along with a “Motion To Expedite Briefing,

Scheduling, And Adjudication Of Plaintiff’s Amended Emergency Motion For Leave To File

Second-Amended Complaint.” (ECF No. 33). The only “emergency” cited by Plaintiff was that

Plaintiff and his counsel wanted expedited briefing and an expedited ruling on that motion. This

Court denied the motion for expedited briefing and ruling via text-only order.

       Plaintiff’s proposed Second Amended Complaint would be Plaintiff’s now third

complaint in this action. In it, Plaintiff seeks to add two new counts against Defendants Jones

Day and Gabel. He would also add some factual allegations:

       1) allegations that Defendants Dantonio and Beekman acted in their official
       capacities as “head football coach” at MSU and as “the Athletic Director” for
       MSU (see, e.g., paragraphs 188 & 190 of and 221 & 223 of proposed Sec. Am.
       Compl.); and

       2) allegations that Kienbaum “conspired with” Defendants Dantonio and
       Beekman while those two men were acting in their official capacities (Id. at 201
       & 292);

                                                5
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1286 Filed 02/26/21 Page 6 of 41




(See ECF No. 37-2, “red-line” comparison provided by Def.).

       Plaintiff’s proposed Second Amended Complaint would also add allegations as to the

existence of an alleged NCAA investigation into Dantonio and MSU and an alleged interview

with Plaintiff scheduled for November of 2020. (Id. at ¶¶ 246-255).

               Summary Of Plaintiff’s Claims

       Plaintiff’s proposed Second Amended Complaint is now the third version of the

complaint that Mr. Paterson has drafted.

       In all three versions of the complaints, Plaintiff purports to “incorporate by reference”

(ie, not include the actual allegations and reference them only by referring to other documents)

paragraphs from filings in another case. Rather than include the actual allegations he wishes to

include in his pleadings in this case, Plaintiff purports to “incorporate by reference” numerous

paragraphs of a complaint that he filed in the Western District Case – a complaint in another

case, filed in another district. Worse yet, Plaintiff purports to “incorporate by reference” “all

allegations set forth” in a “motion for leave to file a first-amended complaint that was filed [by

Plaintiff] under seal in the Western District” Case. (ECF No. 31-1 at 98-99) (emphasis added)

(see also ECF No. 1 at 17 and ECF No. 6 at 17). While it does not appear that these missing

allegations are relevant to the claims in this case, this conduct illustrates the way Mr. Paterson

has proceeded in this case. A party cannot incorporate by reference allegations from a pleading

filed in another case, in another district, without re-stating the allegations at issue. That is

especially so given that he is referencing a sealed filing in another court.

                       The Parties

       As to the parties, Plaintiff identifies them as follows. Defendant Bill Beekman


                                                   6
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1287 Filed 02/26/21 Page 7 of 41




(“Beekman”) “is the Athletic Director” for MSU. (Pl.’s proposed Second Amended Complaint

(“SAC”) at ¶ 11). Defendant Mark Dantonio (“Dantonio”) “is the former MSU Head Football

Coach,” and served as such “for 13 years from 2007 through February 2020.” (Id. at ¶ 8) .

       While he was MSU’s Head Coach, Dantonio hired Plaintiff Blackwell as a member of his

MSU football staff. Plaintiff was hired in 2013 as “Director of College Advancement and

Performance/Camp Director” and had an employment contract that was “renewable from year-

to-year at Defendant Dantonio’s discretion.” (Id. at ¶¶ 48-49). Plaintiff is also “co-founder and

President of Sound Mind Sound Body Foundation” (“SMSB”), a “Michigan nonprofit

corporation based in Wayne County, Michigan.” (Id. at ¶ 7).

       The National Collegiate Athletic Association (“NCAA”) “governs inter-collegiate sports

competition between colleges and its rules govern the competitions in collegiate sports,

including football.” (Id. at ¶ 58).

       “Defendant, Jones Day Law Firm” (“Jones Day”) is a law firm that “was retained by”

MSU “to perform an investigation of the MSU football program’s institutional response to

allegations of sexual assault in connection with incidents that occurred in January 2017

involving three MSU football players and in connection with the April 2017 sexual assault”

involving a former MSU player. (Id. at ¶ 7). Defendant Louis P. Gabel (“Gabel”) “was one of

two lawyers who performed the investigation of the MSU football program’s institutional

response for Defendant Jones Day.” (Id. at ¶ 9).

       Defendant Thomas Kienbaum “(Kienbaum”) is “a lawyer that was retained as outside

counsel to represent” Dantonio in the Western District Case. (Id. at ¶ 10).

                       General Factual Allegations


                                                7
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1288 Filed 02/26/21 Page 8 of 41




        “MSU’s RVSM policy mandates and requires an employee to report any alleged sexual

assault to the MSU Police Department and the OIE.” (SAC at ¶ 309). That policy “makes it

mandatory for an employee with knowledge of an alleged sexual [assault] to report information

known to them to the MSU Police Department and the OIE.” (Id. at ¶ 310). As “an employee of

MSU,” Plaintiff “was a mandatory reporter under the RVSM Policy.” (Id. at ¶ 155). The same

is true of Dantonio.

        “On January 15, 2017, an alleged sexual assault involving three MSU football players

occurred at an off-campus party.” (Id. at ¶ 97).

        “On February 8, 2017, Plaintiff was arrested by MSU Detectives Chad Davis” and Sam

Miller. (Id. at ¶ 100).

        After Plaintiff’s release from custody, Plaintiff “returned to the MSU football building”

and “immediately informed Defendant Dantonio of his arrest and detention.” (Id. at ¶ 101 &

102).

        On February 9, 2017, Dantonio advised Plaintiff, via email, that he was “suspended and

placed on paid administrative leave.” (Id. at ¶ 103). “Attached to Defendant Dantonio’s email

was a memo from Hollis informing Plaintiff that he was to have no further contact with the

football program or any of its players pending the outcome of an investigation.” (Id. at ¶ 104).

        On February 8, 2017, MSU engaged Defendants Jones Day and Gabel to conduct an

external investigation of the football program and of the January 2017 alleged sexual assault

incident involving three MSU football players at an off-campus party.” (Id. at ¶ 108).

        Plaintiff invoked his Fifth Amendment right not to participate in interrogations by the

MSU Police Department. (Id. at ¶ 109).


                                                   8
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1289 Filed 02/26/21 Page 9 of 41




       Plaintiff also declined to be interviewed by Jones Day and Gabel about the January 15,

2017 alleged sexual assault incident with three MSU football players. (Id. at ¶ 110).

       Plaintiff’s invocation of his rights, with respect to declining the “MSU Police and Jones

Day interviews, appeared to displease MSU officials,” including Dantonio. (Id. at ¶ 111).

       The Jones Day Report was provided to officials at MSU. Plaintiff alleges that “MSU

officials publicly released” the Jones Day Report in June of 2017. (Id. at ¶ 271). Plaintiff

learned about the public release of the Jones Day Report on June 6, 2017, and obtained a copy

that same day. (Id. at ¶¶ 272-273).

                      Count I

       Count I is titled, “As-Applied Challenge to MSU’s RVSM Policy Cited in Defendants

Jones Day and Gabel’s June 2017 Written Report Violated Plaintiff’s First Amendment Rights.”

That claim is “brought against Defendants Jones Day and Gabel” under 42 U.S.C. § 1983.1 In

this count, Plaintiff asserts that the “MSU RVSM Policy, as applied to [him], violated Plaintiff’s

First Amendment right not to speak.” (Id. at ¶ 150).

       Plaintiff states that “as an employee of MSU,” he “was a mandatory reporter under the

RVSM Policy.” (Id. at ¶ 155). He alleges that “[b]y not reporting the alleged sexual assault to

the OIE and MSU Police Department, Plaintiff, as a citizen, exercised his First Amendment right

not to speak. Plaintiff was speaking as a citizen and not as an employee when he chose not to

report and/or speak with officials from the OIE and MSU Police Department about the alleged

sexual assault involving three MSU football players on January 15, 2017.” (Id. at ¶ 152 & 153).


       1
       There were no exhibits attached to any of Plaintiff’s complaints. Thus, a copy of MSU’s
RVSM Policy (assuming it is a written policy) and the June 2017 Report are not exhibits to the
complaints.

                                                 9
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1290 Filed 02/26/21 Page 10 of 41




 Plaintiff alleges that the Jones Day/Gabel “June 2017 written report” “falsely concluded that

 Plaintiff violated MSU’s” RVSM Policy by: 1) “allegedly conducting his own investigation in to

 the alleged sexual assault; and 2) “by not reporting the alleged sexual assault to MSU’s OIE and

 to the MSU Police Department.” (Id. at ¶¶ 144-48). He alleges that MSU’s “RVSM Policy, as

 applied to the Plaintiff by the Defendants Jones Day and Gabel, is unconstitutional because the

 MSU RVSM Policy violated Plaintiff’s First Amendment right not to speak.” (Id. at ¶ 156).

                        Count II

        In this count, Plaintiff alleges that “[a]s a result of Plaintiff exercising his First

 Amendment right not to speak with Defendants Jones Day and Gable, Defendants Jones Day and

 Gabel retaliated against the Plaintiff by publishing in their June 2017 written report information

 that was damaging to Plaintiff’s reputation and good name.” (SAC at ¶174). He alleges that his

 “exercising his right not to speak was a substantial or motivating factor in Defendants Jones Day

 and Gable electing to publish in their June 2017 written report information that was damaging to

 Plaintiff’s reputation and good name.” (Id. at ¶ 175). Plaintiff alleges that the “adverse action

 Defendants Jones Day and Gable took by publishing certain information in their June 2017

 written report was deliberate and intentional to besmirch Plaintiff’s good name and reputation.”

 (Id. at ¶ 181). Plaintiff seeks money damages as well as a “declaration that Defendants Jones

 Day and Gabel retaliated against Plaintiff for exercising his First Amendment right not to speak

 by publicizing information that was damaging to Plaintiff’s good name and reputation.” (Id. at

 39).

                        Count III

        In Count III, Plaintiff asserts a First Amendment Retaliation Claim against Defendants


                                                   10
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1291 Filed 02/26/21 Page 11 of 41




 Kienbaum, Dantonio and Beekman “For False And Damaging Statements Made To Mlive.” In

 this count, Plaintiff alleges that, during the Western District Case, he made various public

 statements about Dantonio, the MSU Athletic Department, and the MSU football program. He

 claims that conduct, along with the Western District Case he filed, upset Kienbaum, Dantonio,

 and Beekman. Plaintiff alleges that his protected conduct (speaking negatively about Dantonio

 and MSU’s athletic department and “his filing of his first federal lawsuit”) caused Defendants

 Kienbaum, Dantonio, and Beekman “to retaliate against Plaintiff by seeking out potentially

 damaging information about the Plaintiff and having that damaging information published by

 media publications.” (SAC at ¶ 199). Blackwell alleges that:

        203.    In a January 30, 2020 article, Mlive quoted Defendant Kienbaum as
                stating the following:

                ‘Any assertion that there was a NCAA violation at any time, other
                than Mr. Blackwell’s, which is a matter of record, let alone
                disclosed by this deposition, is false . . . In fairness, if Blackwell
                wants to talk about NCAA violations,’ Kienbaum said, ‘the only
                one that we’re familiar with in this context is the one that he
                caused. . . . It was Curtis Blackwell’s action in trying to peddle his
                camp to Rutgers and Maryland at a time when he was still on the
                payroll of Michigan State.’”

 (SAC at ¶ 203). Plaintiff alleges those comments were “made with the approval and at the

 request of his client, Defendant Dantonio, and at the request of Defendant Beekman, were

 damaging to Plaintiff’s good name and reputation and were false.” (Id. at ¶ 203). He alleges the

 comments made by Kienbaum were “made during a personal one-on-one interview Defendant

 Kienbaum had with a reporter from Mlive” and were not “made in the courtroom nor during any

 court proceedings.” (Id. at ¶ 205-06). Plaintiff alleges that Kienbaum, Dantonio and Beekman

 took the “adverse action of having false and damaging information printed and disseminated


                                                  11
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1292 Filed 02/26/21 Page 12 of 41




 about the Plaintiff in retaliation for Plaintiff filing his first federal lawsuit” (the Western District

 Case) and for Plaintiff speaking negatively to the press about Dantonio and MSU’s Athletic

 Department. Plaintiff alleges that “[s]tatements like Defendant Kienbaum’s in the January 30,

 2020 Mlive article have severely hampered Plaintiff’s ability to get a similar job with another

 university’s football program.” (Id. at ¶ 210).

                         Count IV

         In Count IV, Plaintiff asserts another First Amendment retaliation claim against

 Defendants Kienbaum, Dantonio, and Beekman. This claim is based on the same alleged

 protected conduct by Plaintiff (speaking negatively about Dantonio and MSU’s Athletic

 Department and having filed the Western District Case). In this count, Plaintiff claims these

 Defendants retaliated against him by conspiring and causing “false statements to be made to the

 Detroit Free Press and Detroit News falsely accusing the Plaintiff of lying about” Dantonio and

 MSU’s Athletic Department’s “committing multiple NCAA violations when they were recruiting

 certain star athletes.” (SAC at ¶ 233). Plaintiff alleges that, during a February 2, 2020 “press

 conference, Defendant Beekman, in his capacity as MSU’s Athletic Director falsely stated that

 Plaintiff’s allegations of apparent NCAA violations committed by Defendant Dantonio and the

 MSU Athletic Department were ‘patently false.’” (Id. at ¶ 236). He alleges that “Beekman’s

 false statements about the Plaintiff were published by the Detroit Free Press in a February 4,

 2020 article.” (Id. at ¶ 237). Plaintiff further alleges:

         239.    At the February 4, 2020 press conference, Defendant Beekman also
                 besmirched Plaintiff’s character and questioned Plaintiff’s credibility.
         240.    The disparaging comments Defendant Beekman made about the Plaintiff
                 at the February 4, 2020 press conference seemed to suggest and imply that
                 Plaintiff was a “liar” and “unethical.”
         241.    These comments made by Defendant Beekman, which were made at the

                                                    12
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1293 Filed 02/26/21 Page 13 of 41




                request for Defendant Dantonio and Defendant Kienbaum, were damaging
                to the Plaintiff’s good name and reputation and were false.

 (SAC at ¶ 239-41).

                        Count V

        In Count V, Plaintiff seeks to assert an equal protection claim against Jones Day and

 Gabel under a “class-of-one” theory. Plaintiff alleges that the Jones Day Report “falsely

 concluded that Plaintiff violated MSU’s” RVSM Policy by allegedly conducting his own

 investigation and by failing “not reporting the alleged sexual assault” to MSU. (SAC at ¶ 275-

 279). Plaintiff alleges that “[n]otably absent from” the Jones Day Report “was any summary

 detailing the fact that Defendant Dantonio did not personally report the alleged sexual assaults”

 and that the alleged sexual assaults “were reported to the MSU Police Department and to MSU’s

 OIE by proxy on Defendant Dantonio’s behalf.” (Id. at ¶¶ 280-281). He alleges that Jones Day

 and Gabel “included defamatory conclusions about the Plaintiff” in the Jones Day Report

 because of the “personal animus and dislike” that Jones Day and Gabel “have against the

 Plaintiff” due to his having refused their requests to be interviewed. (Id. at ¶¶ 283-84). Plaintiff

 alleges that “Jones Day and Gabel treated Plaintiff differently” than Dantonio “by failing to

 include” in the Jones Day Report “the fact that Defendant Dantonio did not personally report the

 alleged sexual assaults” to MSU. (Id. at ¶ 287).

                        Count VI

        In Count VI, Plaintiff alleges that “MSU’s RVSM policy, as applied to the Plaintiff by

 the Defendants Jones Day and Gabel, violated Plaintiff’s Fifth Amendment right to remain silent

 and Plaintiff’s Fifth Amendment right not be compelled to answer self-incriminating questions.”

 (SAC at 75). Plaintiff alleges that MSU’s RVSM Policy, as applied to him, violated Plaintiff’s

                                                  13
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1294 Filed 02/26/21 Page 14 of 41




 Fifth Amendment right against self-incrimination.



                The Jones Day Report

        Defendants Jones Day and Gabel submitted the Jones Day 2017 report, that was

 referenced throughout Plaintiff’s complaint, as an exhibit to their Motion to Dismiss. (ECF No.

 11-2). The Court shall refer to that report as the “Jones Day Report.”

        Notably, the Jones Day Report does not identify Blackwell, either by name, or by job

 title, anywhere in the thirteen-page written report. Rather, it makes reference to an unnamed

 “member of the football staff,” who “declined to be interviewed” and “declined to participate in

 Jones Day’s investigation.” (Id. at 3 & 9). The Jones Day Report states that while they were

 “unable to assess what information was reported to or uncovered by that staff member regarding

 the January 2017 incident, as well as what actions that staff member took in response,” “[t]here

 is evidence” that the unidentified “staff member violated MSU’s RVSM policy,” though they

 were “unable to gauge the severity of any such violation.” (Id. at 3).

                                   STANDARD OF DECISION

         Rule 12(b)(6) provides for the dismissal of a case where the complaint fails to state a

 claim upon which relief can be granted. The Court must construe the complaint in the light most

 favorable to the plaintiff and accept its allegations as true. DirectTV, Inc. v. Treesh, 487 F.3d

 471, 476 (6th Cir. 2007). To survive a motion to dismiss, the complaint must offer sufficient

 factual allegations that make the asserted claims plausible on their face. Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). Legal conclusions couched as factual allegations will not

 suffice. Rondigo, LLC v. Township of Richmond, 641 F.3d 673, 670 (6th Cir. 2011). Rather,


                                                  14
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1295 Filed 02/26/21 Page 15 of 41




 “[a] claim has facial plausibility when the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009).

        “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint

 and any exhibits attached thereto, public records, items appearing in the record of the case and

 exhibits attached to defendant’s motion to dismiss so long as they are referred to in the

 Complaint and are central to the claims contained therein. See Amini v. Oberlin Coll., 259 F.3d

 493, 502 (6th Cir.2001).” Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th

 Cir. 2008).

        Here, Plaintiff’s complaints have referred to “Jones Day and Gabel’s June 2017 written

 report,” (see, eg., Pl.’s prosed Sec. Am. Compl. at ¶ 148) and that report is central to his claims.

 As such, the Court may consider that written report (attached as Exhibit 1 to the Jones

 Day/Gabel Defs.’ Motion) when analyzing whether Plaintiff has stated a claim upon which relief

 may be granted.

        Rule 56 of the Federal Rules of Civil Procedure governs summary judgment and

 provides, in pertinent part that:

        (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
        move for summary judgment, identifying each claim or defense – or the part of
        each claim or defense – on which summary judgment is sought. The court shall
        grant summary judgment if the movant shows that there is no genuine issue of
        material fact and the movant is entitled to judgment as a matter of law. The court
        should state on the record the reasons for granting or denying the motion.

 Fed. R. Civ. P. 56(a).




                                                  15
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1296 Filed 02/26/21 Page 16 of 41




                                             ANALYSIS

        In the motions filed by Defendants, they seek dismissal and/or summary judgment as to

 all of the claims asserted against them. Defendants Kienbaum, Dantonio, and Beekman also ask

 the Court to impose sanctions.

        After all of the Defendants had filed their dispositive motions, Plaintiff filed a motion

 seeking leave to file a Second Amended Complaint.

 I.     The Court Denies Plaintiff’s Motion For Leave To File A Second Amended
        Complaint.

        Rule 15 of the Federal Rules of Civil Procedure governs the filing of amended

 complaints and provides that, at this stage of the litigation, Plaintiff may amend his complaint

 only with the opposing party’s written consent or this Court’s leave. FED. R. CIV. P. 15(a).

 Plaintiff does not have the consent of Defendants to amend his complaint, so he must obtain

 leave of this Court in order to file his proposed Second Amended Complaint.

        The decision as to whether justice requires the amendment is committed to the district

 court’s sound discretion. Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330

 (1971). Abuse of that discretion occurs when a district court fails to state the basis for its denial

 or fails to consider the competing interests of the parties and likelihood of prejudice to the

 opponent. Foman v. Davis, 371 U.S. 178, 182 (1962).

        Reasons that warrant denying a motion for leave to amend include “undue delay, bad

 faith, or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

 amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

 the amendment, [and] futility of the amendment.” Id. at 182.

                                                  16
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1297 Filed 02/26/21 Page 17 of 41




         A.     Undue Delay

         Again, this is Plaintiff’s third lawsuit against Defendant Dantonio and others that relates

 to the same subject matter and events.

         Plaintiff filed this action on June 6, 2020. After Defendant Kienbaum filed a Motion to

 Dismiss on June 29, 2020, Plaintiff filed a First Amended Complaint as of right on July 20,

 2020.

 After that, Kienbaum filed a renewed Motion to Dismiss, and the other Defendants also filed

 dispositive motions challenging Plaintiff’s First Amended Complaint.

         Plaintiff waited until after all of those motions had been filed before he sought leave to

 file his proposed Second Amended Complaint that would add new counts. And Plaintiff was

 well aware of the alleged factual basis of those new claims (ie, claims based upon the 2017 Jones

 Day Report and MSU’s RVSM Policy) back in 2017, before this third lawsuit was ever filed.

 Plaintiff has offered no credible explanation as to why these additional claims and allegations

 could not have been included in his original Complaint or his First Amended Complaint.

         In addition, Defendants note that some of the additional factual allegations that Plaintiff

 seeks to add (ie, allegations as to the existence of an alleged NCAA investigation into Dantonio

 and MSU and an alleged interview with Plaintiff scheduled for November of 2020) appear to

 have no relevance to the claims asserted in this case. Thus, despite being sanctioned in the

 Western District Case, it appears that Blackwell and Paterson are again seeking “to inject

 salacious and irrelevant material” into Plaintiff’s filings.

         As such, Defendants oppose Plaintiff’s motion to amend on the ground that Plaintiff has

 acted in bad faith and on the ground that Plaintiff unduly delayed moving to amend, to the


                                                   17
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1298 Filed 02/26/21 Page 18 of 41




 prejudice of Defendants. (See Defs. Dantonio & Beekman’s Br. in opposition to Motion to

 Amend at 3-4; Def. Kienbaum’s Br. at 3-4).

        Defendants contend that undue delay “exists when, as here, the plaintiff had all of the

 facts needed to assert the proposed new claims, but waited to do so until after briefing has taken

 place.” (Defs.’ Jones Day & Gabel’s Br. at 3) (citing Wallace Sales & Consulting, LLC v. Tuopu

 N. Am. Ltd., 2016 WL 6875889 (E.D. Mich. Nov. 22, 2016)).

        In the case of Kienbaum, Plaintiff waited until he had already filed two motions to

 dismiss before he sought leave to file his Second Amended Complaint.

        This Court concludes that Plaintiff’s undue delay warrants denying his motion seeking

 leave to file his proposed Second Amended Complaint.

        B.      Futility

        In addition, the Court also concludes that the two new counts that Blackwell seeks to

 assert against Jones Day and Gabel are futile.

        Plaintiff’s proposed Second Amended Complaint seeks to add the following two

 additional counts against Jones Day and Gabel: 1) “Equal Protection ‘Class-of-One’ Claim –

 Defendants Jones Day and Gabel Denied Plaintiff Equal Protection Under The Law Under The

 Class-of-One Theory By Falsely Concluding Plaintiff Violated the MSU’s RVSM Policy and

 Failing To Include In Their Report That Defendant Dantonio Violated MSU’s RVSM Policy.”

 (Count V); and 2) “MSU’s RVSM Policy As-Applied To The Plaintiff By the Defendants Jones

 Day and Gabel In Their June 2017 Written Report Violated Plaintiff’s Fifth Amendment Right

 To Remain Silent.” (Count VI). Both of those claims would be asserted under §1983.

        For ease of analysis, the Court will evaluate those two proposed counts in the section of


                                                  18
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1299 Filed 02/26/21 Page 19 of 41




 this Opinion and Order that considers the Motion to Dismiss filed by Jones Day and Gabel. As

 explained in that section, both of those claims are futile. This is an additional basis to deny

 Blackwell’s Motion to Amend.

 III.   Jones Day And Gabel’s Motion To Dismiss

        As to Defendants Jones Day and Gabel, the operative First Amended Complaint asserts

 the following two counts against them:1) “Plaintiff’s As-Applied Challenge to MSU’s RVSM

 Policy Cited in Defendants Jones Day and Gabel’s June 2017 Written Report Violated Plaintiff’s

 First Amendment Rights.” (Count I); and 2) “First Amendment Retaliation Claim Against

 Defendants Jones Day and Gabel.” (Count II). Plaintiff’s Motion to Amend seeks leave to

 assert two additional counts against them – Counts V and VI of Blackwell’s proposed Second

 Amended Complaint.

        All of the current and proposed claims asserted against Jones Day and Gabel are brought

 under § 1983. To state a claim under § 1983, a plaintiff must set forth facts that, when construed

 favorably, establish: 1) the deprivation of a right secured by the Constitution or laws of the

 United States; 2) caused by a person acting under the color of state law. Dominguez v.

 Correctional Medical Services, 555 F.3d 543, 549 (6th Cir. 2009).

        Defendants contend that: 1) the existing claims asserted against them in the First

 Amended Complaint should be dismissed, for failure to state claim; and 2) the two new proposed

 counts are futile for the same reasons.

        Defendants make a number of arguments and some of them are conflicting. For example,

 Defendants contend that § 1983 claims cannot be asserted against them because they are not

 “state actors.” But they also assert that, if they are considered state actors, then they are entitled


                                                   19
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1300 Filed 02/26/21 Page 20 of 41




 to qualified immunity. See, e.g. Cullinson v. Abramson, 128 F.3d 301, 310 (6th Cir. 1997)

 (outside counsel can be entitled to qualified immunity.). Plaintiff does not dispute that

 proposition. Thus, the Court will consider whether Jones Day and Gabel are entitled to qualified

 immunity.

        Under the doctrine of qualified immunity, government officials performing discretionary

 functions generally are shielded from liability from civil damages insofar as their conduct does

 not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known. Id.; Phillips v. Roane County, 534 F.3d 531, 538 (6th Cir. 2008).

 Determining whether government officials are entitled to qualified immunity generally requires

 two inquiries: 1) whether, viewing the facts in the light most favorable to the plaintiff, the

 plaintiff has shown that a constitutional violation occurred; and 2) whether the right was clearly

 established at the time of the violation. Dominguez, 555 F.3d at 549.

        “[A] qualified immunity defense can be raised at various stages of the litigation including

 at the pleading stage in a motion to dismiss, after discovery in a motion for summary judgment,

 or as an affirmative defense at trial.” English v. Duke, 23 F.3d 1086, 1089 (6th Cir. 1994). Here,

 Defendants have raised the issue in the context of their motion to dismiss the claims in the

 existing complaint, and in connection with Plaintiff’s motion to amend to add additional claims.

        “Once the qualified immunity defense is raised, the burden is on the plaintiff to

 demonstrate that the officials are not entitled to qualified immunity.” Silberstein v. City of

 Dayton, 440 F.3d 306, 311 (6th Cir. 2006). Thus, it is Blackwell’s burden to show that Jones

 Day and Gabel are not entitled to qualified immunity.

        The first step in the qualified immunity analysis is to consider whether, viewing the facts


                                                  20
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1301 Filed 02/26/21 Page 21 of 41




 in the light most favorable to Plaintiff, could Plaintiff establish a Constitutional violation with

 respect to Jones Day and Gabel, as to any of the claims asserted against them. Then, if necessary,

 the Court considers if that right was “clearly established.”

        A.      Plaintiff’s As-Applied Challenges To MSU’s RVSM Policy (Count I &
                Proposed Count VI)

        Count I is titled, “As-Applied Challenge to MSU’s RVSM Policy Cited in Defendants

 Jones Day and Gabel’s June 2017 Written Report Violated Plaintiff’s First Amendment Rights.”

 Notably, this claim “is brought against Defendants Jones Day and Gabel.” (proposed SAC at

 135). Count VI of Blackwell’s proposed Second Amended Complaint is titled “MSU’s RVSM

 Policy As-Applied To The Plaintiff By the Defendants Jones Day and Gabel In Their June 2017

 Written Report Violated Plaintiff’s Fifth Amendment Right To Remain Silent.” (Id. at 69). Like

 Count I, this claim “is brought against Defendants Jones Day and Gabel.” (Id. at ¶ 290).

        Blackwell’s complaints reference the challenged policy as MSU’s “RVSM Policy” which

 appears to be MSU’s “Policy on Relationship Violence & Sexual Misconduct.” (See proposed

 SAC at ¶ 144). Because there were no exhibits attached to any of Plaintiff’s complaints, a copy

 of MSU’s RVSM Policy (assuming it is a written policy) is not before the Court.

        And both the operative complaint and Blackwood’s proposed Second Amended

 Complaint contain few factual allegations as to the challenged policy that forms the basis of

 these two counts. Blackwood alleges that “as an employee of MSU,” he “was a mandatory

 reporter under the RVSM Policy.” (Id. at ¶ 155). He alleges that “MSU’s RVSM policy makes

 it mandatory for an employee with knowledge of an alleged sexual [assault] to report

 information known to them to the MSU Police Department and the OIE.” (Id. at ¶ 310). That is,

 “MSU’s RVSM policy mandates and requires an employee to report any alleged sexual assault

                                                   21
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1302 Filed 02/26/21 Page 22 of 41




 to the MSU Police Department and the OIE.” (Id. at ¶ 309). He alleges that “MSU’s RVSM

 policy does not allow university officials or employees to offer immunity to an employee who is

 required to report an alleged sexual assault to the MSU Police Department and/or the OIE.” (Id.

 at ¶ 308). Blackwell’s complaints do not contain any factual allegations regarding any

 consequences provided under the policy for an employee who fails to comply with those

 requirements.

        Blackwood alleges that the “MSU RVSM Policy, as applied to [him], violated [his] First

 Amendment right not to speak.” (Id. at ¶ 150). He further alleges that “the MSU RVSM Policy,

 as applied to [him], violated [his] Fifth Amendment right against self-incrimination.” (Id. at ¶

 305). In terms of supporting factual allegations, Blackwood alleges that he did not report an

 alleged sexual assault “to the OIE and MSU Police Department” because he was exercising his

 First Amendment right not to speak. Blackwood alleges that he was speaking as a citizen and

 not as an employee when he chose not to report and/or speak with officials from the OIE and

 MSU Police Department about the alleged sexual assault involving three MSU football players

 on January 15, 2017.” (Id. at ¶ 152 & 153). Blackwell does not allege that suffered any adverse

 consequences set forth under the RVSM Policy for failing to comply with it.

        Blackwell further alleges that, later, the Jones Day Report falsely concluded that he

 violated MSU’s RVSM Policy by: 1) “allegedly conducting his own investigation in to the

 alleged sexual assault; and 2) “by not reporting the alleged sexual assault to MSU’s OIE and to

 the MSU Police Department.” (Id. at ¶¶ 144-48). The actual Jones Day Report, however, does

 not identify Blackwell by name or job title.

        Jones Day and Gabel contend that the existing Count I claim should be dismissed, and


                                                 22
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1303 Filed 02/26/21 Page 23 of 41




 the proposed Count VI claim is futile, for numerous reasons, including that these claims fail to

 state a viable claim against Jones Day or Gabel because they challenge MSU’s policy and only

 MSU could have caused those purported violations.

        There are two types of constitutional challenges to a governmental statute or policy: 1)

 facial challenges; and 2) as-applied challenges. “A facial challenge is really just a claim that the

 law or policy at issue is unconstitutional in all its applications.” Bucklew v. Precythe, 139 S.Ct.

 1112, 1128 (2019). Even if a given “[p]olicy is constitutional on its face, it can still be

 unconstitutional as implemented,” called an “as-applied” challenge. Jones v. Hamilton Cnty.

 Gov’t, Tenn, 530 F. App’x 478, 490 (6th Cir. 2013) (“Although the Policy is constitutional on its

 face, it can still be unconstitutional as implemented by the Commission.”).

        Here, Blackwell does not assert that MSU’s RVSM Policy is unconstitutional on its face.

 Rather, he seeks to make as-applied challenges to MSU’s RVSM policy. The Court agrees that

 these counts fail to state a viable claim against Jones Day or Gabel.

        These claims challenge the constitutionality of MSU’s policy but Plaintiff has not

 asserted either of these claims against MSU. As Defendants note, one fatal flaw to these claims

 is that, even assuming MSU’s policy violated Blackwell’s constitutional rights, Jones Day and

 Gabel did not cause any violation of Blackwell’s rights. Defendants note that “[i]t was MSU’s

 policy, not Jones Day’s, and thus only MSU could have caused the violation. Jones Day has no

 control over the policy. It is thus unclear how this Court could even grant Blackwell’s requested

 relief – declaring an MSU policy unconstitutional, see Compl. p. 28 – when no one from MSU is

 even part of this claim.” (ECF No. 11 at 16). That question aside, Defendants contend that these

 claims fail for failure to allege that Jones Day or Gabel (as opposed to MSU) caused these


                                                  23
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1304 Filed 02/26/21 Page 24 of 41




 purported violations.

        These counts fail to state a viable constitutional claim against Jones Day or Gabel. These

 counts challenge MSU’s policy but they are not asserted against MSU. Simply stated, Blackwell

 fails to state a claim against Jones Day or Gabel because the challenged policy is not their policy,

 they are not alleged to have played any role in enacting the policy, nor are they alleged to have

 enforced the policy against Blackwell.

        Count I of the existing complaint shall be dismissed. Jones Day and Gabel are entitled to

 qualified immunity because Plaintiff fails to state a viable constitutional claim against Jones Day

 and Gabel and Blackwell’s proposed Count VI is futile for that same reason. Given that ruling,

 the Court need not address any of the additional or alternative challenges to these counts.

        B.      First Amendment Retaliation Claim (Count II)

        In Count II, Blackwell asserts a First Amendment retaliation claim against Jones Day and

 Gabel. Defendants challenge this claim on a number of grounds, including that Blackwell has

 not plausibly alleged that Jones Day or Gabel caused this alleged constitutional violation.

        In order to “adequately plead a First Amendment retaliation claim,” a plaintiff must

 allege: 1) the plaintiff engaged in constitutionally protected conduct; 2) an adverse action was

 taken against the plaintiff that would deter a person of ordinary firmness from continuing to

 engage in that conduct; and 3) the adverse action was motivated at least in part by the plaintiff’s

 protected conduct. Wurzelbacher v. Kelley, 675 F.3d 580, 583 (6th Cir. 2012).

        Here, it appears undisputed that Jones Day and Gabel were hired by MSU to perform an

 independent “investigation of the MSU football program’s institutional response to allegations of

 sexual assault” in connection with incidents that occurred in January and April of 2017 involving


                                                 24
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1305 Filed 02/26/21 Page 25 of 41




 current or former MSU football players. (Id. at ¶ 7). Blackwell alleges that, as a result of his

 exercising his right not to speak with Jones Day and Gabel in connection with their private

 investigation, Jones Day and Gabel retaliated against him by “publishing in their June 2017

 written report information that was damaging to Plaintiff’s reputation and good name.” (Id. at ¶

 174). He alleges that the “adverse action Defendants Jones Day and Gable took by publishing

 certain information in their June 2017 written report was deliberate and intentional to besmirch

 Plaintiff’s good name and reputation.” (Id. at ¶ 181). Plaintiff seeks money damages as well as

 a “declaration that Defendants Jones Day and Gabel retaliated against Plaintiff for exercising his

 First Amendment right not to speak by publicizing information that was damaging to Plaintiff’s

 good name and reputation.” (Id. at 39).

          Assuming that Plaintiff engaged in constitutionally protected conduct by declining to

 speak with Jones Day and Gabel, Plaintiff must still adequately allege that the defendant’s

 adverse action caused him to suffer an injury that would likely chill a person of ordinary

 firmness from continuing to engage in that activity. Paige v. Coyner, 614 F.3d 273, 281 (6th Cir.

 2010).

          To survive a motion to dismiss, as to this “second part of this element – causation,”

 Blackwell’s allegations must plausibly establish that Jones Day/Gabel are legally responsible for

 the publication or public disclosure of information in the Jones Day Report that was damaging to

 Blackwell’s good name and reputation. Paige, supra. That requires Blackwell to establish both

 cause in fact and proximate cause. Id.

          Notably, the actual Jones Day Report referenced in Blackwell’s complaints and central to

 his claims, can be considered in evaluating whether he states a viable constitutional claim against


                                                  25
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1306 Filed 02/26/21 Page 26 of 41




 Defendants.

        As Defendants note, the Jones Day Report “does not mention Blackwell’s name. Ex. 1.

 Nor does Blackwell allege that Jones Day or Gabel publicly identified him as the person in the

 report. And so the report itself could not have been ‘damaging to [Blackwell’s] reputation and

 good name.’ Compl. ¶ 174. This defeats causation, for it shows that someone other than Jones

 Day or Gabel must have caused the alleged harm. It also defeats the ‘adverse action’ element of

 retaliation, for neither Jones Day nor Gabel ‘publicly disclosed’ Blackwell’s name or took

 adverse against him. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583-84 (6th Cir. 2012).”

 (Defs.’ Br. at 17). Defendants further note that “neither Jones Day nor Gabel released Jones

 Day’s findings or the report to the public; MSU did. Blackwell admits as much. Compl. ¶ 140.

 Here again, then, according to Blackwell’s own pleading, MSU necessarily caused any possible

 adverse action against Blackwell; Jones Day and Gabel did not.” (Defs.’ Br. at 17).

        In responding to the motion to dismiss, Blackwell argues that “[h]arassing and

 publicizing information damaging to the Plaintiff’s reputation” can be considered an adverse

 action for purposes of this claim. (Pl.’s Br. at 12). Plaintiff does not address, however, the fact

 that the Jones Day Report did not include his name anywhere in the report.

        The Court agrees that Blackwell has not adequately alleged a First Amendment

 retaliation claim against Jones Day and Gabel. The Jones Day Report, that was provided to

 MSU, did not include Blackwell’s name anywhere in the report. It also did not identify

 Blackwell by job title (Director of College Advancement and Performance/Camp Director) or

 other unique identifying information. It merely referenced an unidentified member of the

 coaching staff. As such, Blackwell has not plausibly alleged that the Jones Day Report included


                                                  26
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1307 Filed 02/26/21 Page 27 of 41




 information that was damaging to Blackwell’s good name and reputation. Moreover, Plaintiff

 alleges that MSU – not Jones Day or Gabel – “publicly released” the Jones Day report (that did

 not include Blackwell’s name in the report in any event). Plaintiff further alleges that on June 6,

 2017, Dantonio (not Jones Day or Gabel) “appeared at a press conference at MSU’s football

 Spartan Stadium” during which Dantonio referenced the Jones Day Report. (proposed SAC at

 ¶¶ 131 & 133).

        Blackwell has not alleged a viable First Amendment retaliation claim against Jones Day

 or Gabel and, therefore, they are entitled to qualified immunity.

        C.      Class-Of-One Equal Protection Claim (Proposed Count V)

        Blackwell seeks to add a “class-of-one” equal protection claim against Defendants Jones

 Day and Gabel.

        “The Equal Protection Clause prohibits discrimination by government which either

 burdens a fundamental right, targets a suspect class, or intentionally treats one differently than

 others similarly situated without any rational basis for the difference.” TriHealth, Inc. v. Board

 of Comm’rs, Hamilton Cnty., Ohio, 430 F.3d 783, 788 (6th Cir. 2005).

        Here, Blackwell relies on that third argument and asserts an equal protection claim

 against the Commission, based on a “class-of-one” theory. See Village of Willowbrook v. Olech,

 528 U.S. 562, 564 (2000) (per curiam). Paterson is no stranger to these claims, as he has

 unsuccessfully asserted such claims on behalf of his clients before. See Davis v. Detroit Public

 Sch. Commty. Dist., __ F. App’x __, 2020 WL 6540411 at *3 (6th Cir. Nov. 6, 2020) (finding

 “Davis has not stated a cognizable Equal Protection claim” under class-of-one theory, “because

 he has identified no similarly situated individuals.”).


                                                  27
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1308 Filed 02/26/21 Page 28 of 41




          To assert a cognizable class-of-one equal protection claim, a plaintiff “must plead and

 prove that they were ‘intentionally treated differently from others similarly situated and that

 there is no rational basis for the difference in treatment.’” Rapp v. Dutcher, 557 F. App’x 444,

 449 (6th Cir. 2014) (quoting Willowbrook, supra). Plaintiff has not sufficiently alleged either

 one, in either his original Complaint or his proposed Amended Complaint that includes the same

 claim.

          In Rapp, the plaintiffs brought a § 1983 action against a city, city officials, and a

 condominium association, alleging claims relating to citations they were issued for renting their

 condominium without a license. Among other claims, they asserted a class-of-one equal

 protection claim, alleging that they were “singled out” because of prior lawsuits with the city.

 The Sixth Circuit affirmed the dismissal of that claim, concluding that claim failed a Twombly-

 Iqbal plausibility analysis. The complaint in that case contained “no facts showing that the City

 treated plaintiffs differently from other individuals who violated the rental license ordinances.”

 Id. at 450.

          Here, in support of his class-of-one equal protection claim against Jones Day and Gabel,

 Plaintiff alleges that “MSU engaged Defendants Jones Day and Gabel to conduct an external

 investigation of the football program” and alleged assault involving football players. (proposed

 SAC at ¶ 267) Plaintiff alleges that Jones Day and Gabel “disliked Plaintiff” because he declined

 to be interviewed during their investigation. (Id. at ¶ 285). He alleges that, “[b]ased on their

 personal dislike an animus” towards Plaintiff, Jones Day and Gabel “treated Plaintiff differently

 than Defendant Dantonio.” (Id. at ¶ 286). Plaintiff alleges that the Jones Day Report falsely

 concluded that Plaintiff violated MSU’s RVSM Policy by failing to report an alleged sexual


                                                    28
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1309 Filed 02/26/21 Page 29 of 41




 assault and by conducting his own investigation into an alleged assault. Plaintiff alleges that,

 “[n]otably absent” from the Jones Day Report “was any summary detailing the fact that the

 alleged sexual assault were reported to the MSU Police Department and to MSU’s OIE by proxy

 on Defendant Dantonio’s behalf.” (Id. at ¶ 281). Plaintiff does not include any factual

 allegations as to how Defendant Dantonio is alleged to have reported the alleged sexual assaults

 “by proxy.” Plaintiff has not provided the Court with a copy of MSU’s RVSM Policy and his

 complaints do not contain factual allegations specifying the manner in which employees are

 required to report alleged sexual assaults.

         In asserting that this new proposed claim against them is futile, Defendants Jones Day

 and Gabel assert that Plaintiff has failed to sufficiently allege that he was treated differently than

 someone who was similarly situated in all material respects:

         Blackwell admitted that he “did not speak to [ ] or report the alleged sexual
         assault to the OIE [or] to the MSU Police Department in accordance with RVSM
         Policy as the Jones Day Defendants’ report indicates.” (ECF NO. 19, PageID.668
         (Blackwell’s Opp.).) It is thus “undisputed” – as Blackwell himself says (id.),
         and as the Jones Day report suggested – that Blackwell learned of the sexual-
         assault allegations and did not report them, thus violating MSU’s reporting
         policy. It is also undisputed that Dantonio did report what he had heard, whether
         he did so himself to the University’s Office of Institutional Equity (ECF No. 11-2,
         PageID.495 (Jones Day Report)), or, as Blackwell alleges, to the MSU Police
         Department through a “proxy on Defendant Dantonio’s behalf.” (ECF No. 31-1,
         PageID.1057 (Proposed Second Am. Compl. ¶ 281)). Either way, Blackwell and
         Dantonio are not similarly situated in the most material respect: one reported and
         the other did not.” Blackwell and Dantonio are differently situated, too, when it
         comes to whether they performed their own independent inquiries: Blackwell did,
         but Dantonio did not. (ECF Nol. 11-2, PageID.495, 502). This sinks Blackwell’s
         “class of one” claim.

 (Defs.’ Br. at 7).

         The Court agrees that Blackwell’s proposed Second Amended Complaint lacks sufficient

 factual allegations to show that Jones Day and Gabel treated Plaintiff differently than a person

                                                   29
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1310 Filed 02/26/21 Page 30 of 41




 who was similarly situated in all material respects. Rapp, supra; Davis, supra, at *3; Smith v.

 Michigan Dep’t of Health & Hum. Svs., 2018 WL 5137779 at *3 (E.D. Mich. 2018) (dismissing

 class-of-one claim where the complaint contained no plausible allegations of disparate

 treatment).

 III.    Defendant Dantonio And Beekman’s Motion

         Plaintiff filed this action on June 6, 2020 and filed an Amended Complaint on July 20,

 2020.

         On September 16, 2020, Defendants Dantonio and Beekman filed a “Motion To Dismiss,

 For Judgment As A Matter Of Law, And For Sanctions” (ECF No. 25), brought under Fed. R.

 Civ. P. 12(b)(6) and Fed. R. Civ. P. 56. In this motion, Defendants challenge the two counts

 asserted against them on a number of grounds. (See Def.’s Br. at 3) (Arguing the two claims

 against Dantonio and Beekman “should be dismissed pursuant to Rule 12(b)(6) or Rule 56 for at

 least six independent reasons.”). Defendants ask the Court to grant summary judgment in their

 favor under Fed. R. Civ. P. 56 and note that Rule 56 allows parties to move for summary

 judgment prior to discovery. (See Defs.’ Br. at 13).

         The motion filed by Defendants Dantonio and Beekman was one of a series of motions

 that were filed, briefed by the parties, and taken under advisement by this Court.

         Before this Court issued a ruling on Dantonio and Beekman’s motion, on February 17,

 2021, Plaintiff filed a Notice of Voluntary Dismissal stating that Plaintiff wishes to voluntarily

 dismiss all claims against Dantonio and Beekman in this action (Counts III and IV), without

 prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(I). (See ECF Nos. 44 & 45).

         Federal Rule of Civil Procedure 41(a)(1)(A) provides that a plaintiff may voluntarily


                                                 30
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1311 Filed 02/26/21 Page 31 of 41




 dismiss an action “without a court order” by filing either: 1) a “notice of dismissal before the

 opposing party serves either an answer or a motion for summary judgment” or 2) “a stipulation

 of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A). The notices

 Plaintiff filed on February 17, 2021 assert that “[a]s of the date and time of the filing of this

 notice, Defendants Bill Beekman and Mark Dantonio have not filed an answer or a motion for

 summary judgment.” (See ECF No. 44 at 2). Plaintiff’s notices direct the Court to the Sixth

 Circuit’s decision in Aamot v. Kassel, 1 F.3d 441 (6th Cir. 1993) and assert that this Court has no

 basis upon which it can prevent voluntary dismissals without prejudice.

        Those notices prompted Defendants Dantonio and Beekman to file a motion to strike the

 notices because, contrary to Plaintiff’s Counsel’s assertion, Defendants filed a motion seeking

 summary judgment. (ECF No. 46). Defendants Dantonio and Beekman oppose a dismissal

 without prejudice of the claims asserted against them. The Court shall grant this motion and

 strike the improper notices.

        Plaintiff cannot voluntarily dismiss the claims against Dantonio and Beekman without

 prejudice under Rule 41(a)(1)(A). Dantonio and Beekman’s motion was expressly brought

 under both Fed. Civ. P. 12(b)(6) and Fed. R. Civ. P. 56. Thus, it is a motion for summary

 judgment. As such, Plaintiff cannot voluntarily dismiss his claims against Dantonio and

 Beekman without prejudice absent either a “stipulation of dismissal signed by all parties who

 have appeared,” which he does not have, or a court order.

        On February 23, 2021, – nearly six months after Defendants Dantonio and Beekman filed

 their dispositive motion and just a few days after the Court advised that it was in the process of

 finalizing its Opinion and Order dealing with all of the pending motions” in this case (see ECF


                                                   31
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1312 Filed 02/26/21 Page 32 of 41




 No. 47) – Plaintiff filed a motion asking the Court to allow him to dismiss his claims against

 Defendant Dantonio and Beekman without prejudice. (ECF No. 50). Plaintiff’s motion notes

 that Defendants Dantonio and Beekman oppose the motion. (Id. at PageID.1264).

        Under Fed. R. Civ. P. 41(a)(2), “an action may be dismissed at the plaintiff’s request only

 by court order, on terms that the court considers proper.” “Whether dismissal should be granted

 under the authority of Rule 41(a)(2) is within the sound discretion of the district court.” Grover

 by Grover v. Eli Lilly and Co., 33 F.3d 716, 718 (6th Cir. 1994). The “purpose of Rule 41(a)(2)

 is to protect the nonmovant, here [Defendants Dantonio and Beekman] from unfair treatment.”

 Bridgeport Music, Inc. v. Universal-MCA Music Pub., Inc., 583 F.3d 948, 953 (6th Cir. 2009).

        In determining whether the nonmovant would suffer prejudice as a result of a requested

 dismissal without prejudice, “courts typically consider ‘the defendant’s efforts and expense of

 preparation for trial, excessive delay and lack of diligence on the part of the plaintiff in

 prosecuting the action, insufficient explanation for the need to take a dismissal, and whether a

 motion for summary judgment has been filed by the defendant.’” Id. (quoting Grover by Grover,

 33 F.3d at 718)).

        Under the circumstances presented here, these factors weigh against Plaintiff’s motion.

 This is now Plaintiff’s third lawsuit against Defendant Dantonio. And in this third lawsuit,

 Plaintiff has drafted three different complaints that Defendants Dantonio and Beekman have had

 to review and oppose. Defendants incurred significant time and expense in drafting both a

 response in opposition to Plaintiff’s motion seeking leave to file his proposed Second Amended

 Complaint and a comprehensive motion to dismiss and for summary judgment. They then

 incurred additional costs when they had to file a motion to strike Plaintiff’s improper Notices of


                                                   32
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1313 Filed 02/26/21 Page 33 of 41




 Voluntary Dismissal. Now, some six months after Defendants filed their dispositive motion,

 Plaintiff wishes to voluntarily dismiss his claim against Defendants Dantonio and Beekman

 without prejudice and the reason why is clear – Plaintiff’s counsel realized he failed to file any

 response to their motion and the time for doing so has long since passed. The Court concludes

 that these are precisely the kind of circumstances under which a request for dismissal without

 prejudice under Rule 41(a)(2) should not be granted.

        Accordingly, the Court will strike the notices, deny Plaintiff’s motion seeking to dismiss

 his claims against Defendants Dantonio and Beekman without prejudice, and will proceed to

 evaluate Dantonio and Beekman’s pending motion.

        Plaintiff’s operative First Amended Complaint asserts the following two counts against

 Dantonio and Beekman: 1) “First Amendment Retaliation Claim Against Defendants Kienbaum,

 Dantonio, and Beekman for False and Damaging Statements Made To Mlive” (Count III); and 2)

 “First Amendment Retaliation Claim Against Defendants Beekman, Dantonio and Kienbaum for

 Publicly Accusing Plaintiff of Lying about MSU Athletic Department’s and Defendant

 Dantonio’s Apparent NCAA Violations” (Count IV).2

        In Dantonio and Beekman’s comprehensive motion, they assert that the First Amendment

 retaliation claims against them should be dismissed for a variety of reasons. Among other

 things, they argue that Plaintiff has not sufficiently alleged a First Amendment retaliation claim

 against them because: 1) Blackwell’s improper filings and conduct in the Western District Court

 is not “protected activity; 2) Blackwell has not plausibly alleged any other protected conduct



        2
        The proposed Second Amended Complaint would not add any counts against Dantonio
 or Beekman.

                                                  33
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1314 Filed 02/26/21 Page 34 of 41




 motivated by the purportedly retaliatory statements; and 3) Blackwell was not subject to an

 adverse action.

          Defendants Dantonio and Beekman further assert that these § 1983 counts cannot be

 asserted against Dantonio because he was not a “state actor” when he was defending himself in

 the Western District Litigation.

          Defendants also assert that the Court should find, under Fed. R. Civ. P. 56, that

 Blackwell’s factual allegations regarding a conspiracy between Beekman, Dantonio, and

 Kienbaum are without evidentiary support. (See Defs.’ Br. at 13-14). They explain:

                   In Kienbaum’s first motion to dismiss, he pointed out that neither he nor
          Dantonio are state actors for purposes of Blackwell’s First Amendment claim.
          (Docket Entry No. 3, PageID 67.) In response, Blackwell and Paterson made up a
          story that Beekman was somehow involved in Kienbaum’s January 30 statement,
          that Dantonio and Kienbaum were somehow involved in Beekman’s February 4
          statement, and that both statements are part of a conspiracy against Blackwell.
          (See, e.g., Amend. Compl. at ¶ 200, 242-44.) Blackwell and Paterson’s capacity
          to make these allegations without any even arguably good-faith basis for doing so
          is hair-raising, but, unfortunately, not at all surprising at this point. In any event,
          the attached sworn affidavit of William Beekman establishes that he has never
          spoken or communicated in any way with Kienbaum. (Exhibit G, at ¶¶ 3, 4.) He
          had no involvement or advance notice of Kienbaum’s January 30 statement and,
          aside from being subpoenaed as a witness, has had no involvement in the Western
          District Litigation at all. (Id. at ¶¶ 5, 6.) The statement he made at the February 4
          press conference was a truthful response to a press inquiry. (Id. at ¶¶ 7-10.) He
          was not encouraged to make that statement by either Dantonio or Kienbaum. (Id.)
          Blackwell cannot establish a conspiracy between Beekman, Dantonio, and
          Kienbaum because there was none, and he has no good faith basis to suggest
          otherwise. Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003) (dismissing
          conspiracy claim where there is no evidence that parties were not acting
          independently).

 (Id.).

          Defendants further argue that even if Blackwell pled a viable claim, and Dantonio could

 be considered a state actor, both Dantonio and Beekman would be entitled to qualified immunity


                                                    34
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1315 Filed 02/26/21 Page 35 of 41




 in any event. (Defs.’ Br. at 14). As noted above, once a “qualified immunity defense is raised,

 the burden is on the plaintiff to demonstrate that the officials are not entitled to qualified

 immunity.” Silberstein v. City of Dayton, 440 F.3d 306, 311 (6th Cir. 2006). Thus, because

 Dantonio and Beekman raised this assertion of qualified immunity in their motion, it is

 Blackwell’s burden to show that Dantonio and Beekman are not entitled to qualified immunity.

 Green v. City of Southfield, 759 F. App’x 410, 416 (6th Cir. 2018) (“Qualified immunity is an

 affirmative defense; once a defendant raises the defense, ‘the burden shifts to the plaintiff to

 demonstrate both that’ (1) the defendant’s acts violated a constitutional right and (2) the right at

 issue was clearly established at the time of the defendant’s misconduct.”). Finally, Defendants

 Dantonio and Beekman ask the Court to impose sanctions against Paterson and Blackwell under

 28 U.S.C. § 1927. (Defs.’ Br. at 15-16).

        Although the motion filed by Dantonio and Beekman on September 16, 2020 seeks

 dismissal of both claims based upon qualified immunity, Blackwell did not file a brief in

 opposition to the motion and the time for doing so has long since passed.

        Thus, Blackwell failed to meet his burden of establishing that Dantonio and Beekman are

 not entitled to qualified immunity and the Court shall dismiss both claims asserted against them

 with prejudice. The Court declines to impose sanctions under § 1927.3

 IV.    Kienbaum’s Motion To Dismiss And/Or Summary Judgment

        Again, Defendant Kienbaum is a lawyer that was retained as outside counsel to represent

 Dantonio in the Western District Case.



        3
         The Court is considering imposing sanctions against Mr. Paterson under Fed. R. Civ. P.
 11 (see 2/19/21 Show Cause Order), and that issue will be addressed seperately.

                                                   35
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1316 Filed 02/26/21 Page 36 of 41




        As to Defendant Kienbaum, the operative First Amended Complaint asserts the following

 two counts against him: 1) “First Amendment Retaliation Claim Against Defendants Kienbaum,

 Dantonio, and Beekman for False and Damaging Statements Made To Mlive” (Count III); and 2)

 “First Amendment Retaliation Claim Against Defendants Beekman, Dantonio and Kienbaum for

 Publicly Accusing Plaintiff of Lying about MSU Athletic Department’s and Defendant

 Dantonio’s Apparent NCAA Violations” (Count IV). 4

        Count III is based upon statements that Kienbaum made to the press, while Count IV is

 based upon statements that Beekman made to the press.

        Both First Amendment retaliation claims asserted against Kienbaum are brought under §

 1983. To state a claim under § 1983, a plaintiff must set forth facts that, when construed

 favorably, establish: 1) the deprivation of a right secured by the Constitution or laws of the

 United States; 2) caused by a person acting under the color of state law. Dominguez, 555 F.3d at

 549.

        In order to “adequately plead a First Amendment retaliation claim,” a plaintiff must

 allege: 1) the plaintiff engaged in constitutionally protected conduct; 2) an adverse action was

 taken against the plaintiff that would deter a person of ordinary firmness from continuing to

 engage in that conduct; and 3) the adverse action was motivated at least in part by the plaintiff’s

 protected conduct. Wurzelbacher v. Kelley, 675 F.3d 580, 583 (6th Cir. 2012).

        Defendant Kienbaum’s motion asserts that the claims asserted against him must be

 dismissed because: 1) Plaintiff has failed to allege a viable basis to hold him, as a private actor,


        4
        The proposed Second Amended Complaint would not add any new claims against
 Kienbaum.


                                                  36
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1317 Filed 02/26/21 Page 37 of 41




 liable under § 1983; and 2) Plaintiff has failed to allege an actionable “adverse action” for

 purposes of the two First Amendment Retaliation claims asserted against him.

         Kienbaum asserts that Blackwell “wrongly asserts a Section 1983 claim – available only

 against individuals who act ‘under color of law’ – against a private actor whose only role was as

 attorney for another individual acting in his private capacity.” (Def.’s Br. at 4). Kienbaum

 asserts that “[i]t is well settled that an attorney does not become a state actor by representing a

 client – even if that client is a putative public official – in legal proceedings.” (Def.’s Br. at 6).

 In support of that assertion, Defendant directs the court to Newsome v. Merz, 17 F. App’x 343,

 345 (6th Cir. 2001) (“As a lawyer representing a client, [the defendant] was not a state actor

 within the meaning of § 1983.”); Otworth v. Vanderploeg, 61 F. App’x 163, 166 (6th Cir. 2003)

 (As private attorneys representing private citizens, [the defendants] were not acting under color

 of state law.”); Raines v. Indianapolis Pub. Sch., 52 F. App’x 828, 830 (7th Cir. 2002) (“[A]s a

 private attorney, [the defendant] was not acting ‘under color of state law’ for the purposes of a

 section 1983 suit when he represented the Board.”).

         Keinbaum also contends that Plaintiff’s First Amendment retaliation claims against him

 fail because the form of Kienbaum’s alleged retaliation – Kienbaum’s own speech – is protected

 by the First Amendment and is not an “adverse action” as a matter of law. His motion asserts:

         First, Blackwell alleges that Kienbaum retaliated against him by responding to
         questions from a reporter – in other words, by engaging in speech. But speech
         cannot be an “adverse action” unless it is defamatory or otherwise unprotected by
         the First Amendment. As the Sixth Circuit held in Mezibov v. Allen, in
         “analyzing the extent of the ‘adverse action’ . . . , we must be careful to take into
         account only those comments made by [the defendant] that could reasonably be
         construed as defamatory, lest we trample on the First Amendment rights that [the
         defendant] retains as a government official.” 411 F.3d 712, 722 (6th Cir. 2005)
         (Ex. G). This limitation is important because Blackwell is not the only one with
         First Amendment rights here: in cases alleging retaliatory speech, “the right is

                                                   37
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1318 Filed 02/26/21 Page 38 of 41




        identical on both sides.” Bartley v. Taylor, 25 F. Supp.3d 521, 538 (M.D. Pa.
        2014). And here, Kienbaum’s statements are entitled to full constitutional
        protection under the First Amendment.

 (Def.’s Br. at 12-13).

        Kienbaum’s motion asserts that the First Amendment retaliation claims should be

 dismissed for other reasons, including that the publication was privileged because Plaintiff’s own

 conduct in the Western District case invited the comments at issue.

        But Plaintiff’s response brief largely ignores Kienbaum’s various arguments. As such,

 by failing to respond to Kienbaum’s various arguments, Plaintiff has waived those issues.

 Humphrey v. United States Attorney General’s Office, 279 F. App’x 328, 331 (6th Cir. 2008).

        As to Keinbaum’s argument that Plaintiff has not alleged that Kienbaum took an

 actionable adverse action against Plaintiff when he spoke to a journalist, Plaintiff does makes a

 cursory argument that Kienbaum caused “false and defamatory statements to be made to the

 media.” (Pl.’s Br. at 13) (see also Pl.’s Br. at 17, arguing that “Defendant Kienbaum’s False

 And Defamatory Speech Is Not Protected By The First Amendment.”).

        As Kienbaum’s reply brief notes, that argument is misplaced because Plaintiff has not

 alleged that Kienbaum’s speech was defamatory:

                Blackwell insists that Kienbaum’s speech is not protected by the First
        Amendment because it is false and defamatory. But that second descriptor –
        “defamatory” – is a new addition to this case. The Amended Complaint does not
        allege that Kienbaum’s speech was defamatory. Cf., Mitan v. Campbell, 474
        Mich. 21, 24 (2005) (defining defamatory statement not only as false, but
        unprivileged, actionable and made negligently to a third party.). It alleges only
        that Kienbaum’s statement was “false.” That’s important because merely calling
        speech “false” does not make it defamatory, nor does it deprive it of legal
        protection under the First Amendment. See, e.g., Susan B. Anthony List v.
        Driehaus, 814 F.3d 466, 473 (6th Cir. 2016).
        ....
                The importance of this point cannot be overstated. Under well-settled

                                                 38
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1319 Filed 02/26/21 Page 39 of 41




         Sixth Circuit precedent, protected speech cannot constitute an adverse action. See
         Mezibov, 411 F.3d at 722 (“[I]n analyzing the extent of the “adverse action” . . .
         we must be careful not to take into account only those comments . . . that could
         reasonably be construed as defamatory, lest we trample on the First Amendment
         rights . . .”). In fact, the very case that Blackwell cites in support of his “adverse
         action” argument explicitly says so: “To the extent that [the defendant’s
         statements] were an exercise of right of reply under the First Amendment, he
         could not be liable for retaliation based on that speech.” Fritz v. Charter Twp. of
         Comstock, 592 F.3d 718, 729 n.5 (6th Cir. 2010) (citing in Pl.’s Resp., R. 18, Pg
         ID 639); see also Samad v. Jenkins, 845 F.2d 660, 663 (6th Cir. 1988).

 (Def.’s Reply Br. at 2).

         This Court agrees that Kienbaum’s speech at issue in this case was protected by his First

 Amendment rights and, therefore, cannot form the basis of a retaliation claim. Thus, Count III

 shall be dismissed.

         Count IV, Plaintiff’s First Amendment Retaliation claim asserted against Kienbaum

 based upon statements that Beekman made to the press does not fare any better, for these same

 reasons, and others. This claim is based upon statements that Beekman – not Kienbaum – made

 to the press on February 2, 2020. Plaintiff seeks to hold Kienbaum liable for this claim by

 repeatedly alleging that Beekman made the statements at issue “at the request of” Kienbaum.

 (Pl.’s Sec. Am. Compl. at ¶¶ 236, 241, 242, 243).

         Kienbaum’s motion asserts that this claim should be dismissed, under Fed. R. Civ. P. 56,

 because there is no no genuine factual dispute regarding a key element of this claim. He states

 that:

         “[c]ontrary to Blackwell’s baseless allegations, Kienbaum and Beekman have
         never spoken, let alone conspired to publish statements about Blackwell.
         Kienbaum has submitted a declaration under the penalty perjury declaring
         unequivocally that he and Beekman have never spoken to each other since
         Beekman became employed by MSU. (Kienbaum Dec., 5 (Ex. K).) Kienbaum
         flatly states: “I definitely have not spoken to or communicated with Mr. Beekman
         in any manner, including indirectly through third parties, since he began his

                                                   39
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1320 Filed 02/26/21 Page 40 of 41




        employment with MSU over 20 years ago.” (Id.). Blackwell and Patterson have
        no evidentiary basis to say otherwise.

 (Def.’s Br. at 21-22).5

        In responding to Defendant’s motion, Plaintiff’s response brief stated that he would file a

 Rule 56(d) affidavit to show that discovery is necessary. (Pl.’s Br., ECF No. 18, at 6). The

 Affidavit that Paterson then filed (ECF No. 20) states that in order to show there are disputed

 issues of fact, he would like to depose Kienbaum and ask him “direct questions” about any

 discussions and conversations with Beekman.

        That affidavit is insufficient. Without offering some reason to question the veracity of

 the declaration of Kienbaum, or Beekman’s affidavit, Paterson’s desire to test and elaborate on

 their testimony falls short of what is necessary to avoid summary judgment under Fed. R. Civ. P.

 56. Dunning v. Quander, 508 F.3d 8, 10 (D.C. Cir. 2007).

        Accordingly, the Court shall grant summary judgment in favor of Keinbaum as to Count

 IV. The Court declines to impose sanctions.

                                   CONCLUSION & ORDER

        For the reasons set forth above, IT IS ORDERED that the motions filed as ECF Numbers

 3 and 21 are DENIED AS MOOT.

        IT IS FURTHER ORDERED that Plaintiff’s motion seeking leave to file a Second

 Amended Complaint (ECF No. 31) is DENIED on both undue delay and futility grounds.

        IT IS FURTHER ORDERED that Defendant Dantonio and Beekman’s “Motion To

 Strike Plaintiff’s Notices of Voluntary Dismissal” (ECF No. 46) is GRANTED and Plaintiff’s



        5
         Beekman filed a similar affidavit. (ECF No. 25-8).

                                                 40
Case 2:20-cv-11493-SFC-DRG ECF No. 51, PageID.1321 Filed 02/26/21 Page 41 of 41




 Notices of Voluntary Dismissal (ECF Nos. 44 & 45) are STRICKEN.

        IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to voluntarily dismiss his

 claims against Defendants Dantonio and Beekman without prejudice (ECF No. 50) is DENIED.

        IT IS FURTHER ORDERED that Defendant Dantonio and Beekman’s unopposed

 motion (ECF No. 25) is GRANTED, to the extent that the Court rules that Dantonio and

 Beekman are entitled to qualified immunity, and the Court DISMISSES WITH PREJUDICE

 both claims asserted against them.

        IT IS FURTHER ORDERED that the motion filed by Jones Day and Gabel (ECF No. 11)

 is GRANTED, to the extent that the Court DISMISSES WITH PREJUDICE all claims against

 them, because they are entitled to qualified immunity.

        IT IS FURTHER ORDERED that Defendant Kienbaum’s motion (ECF No. 10) is

 GRANTED, to the extent that all claims asserted against him are DISMISSED WITH

 PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s motion asking the Court to take judicial

 notice of a recently issued Sixth Circuit opinion (ECF No. 43) is DENIED as unnecessary, as the

 Court is aware of that case.

        IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

 Dated: February 26, 2021




                                                41
